 

t

423-580-4610

sjrubenstein@me.com .
Steven J. Rubenstein | Chattanooga, TN 37405 |

502 River Street

 

UNITED STATES DISTRICT COURT FOR THE EASTERN DISTRICT OF TENNESSEE,

 

 

CHATTANOOGA DIVISION &
Steven Rubenstein (“Rubenstein”), ) | £ .
PLAINTIFF
Sp 7
V. ) ~ Cle, k, é
1. University of Tennessee (“UT” — 8S py,

mos
Named Officials, Official Capacity Only: ag Cae orn “Co ou
. Fig Tenn ‘

ON es cesins, General Counsel“ ciyitaction No. 1:19-Cv.0080"*
c. Wayne Davis, Interim Chancellor, UTK, )
d. Linda Martin, VP, Academic Affairs, )
e. Mark Whorton, ED, UTSI);

2. Academy Cowards (“Cowards”— )

Steve Salky and Co-Conspirators);

Judge Mattice

Magistrate Judge Lee

3. Defendants 1 and 2 in Collusion;

4. American Academy of Actuaries (“Academy”); )
5. Society of Actuaries (“Society”),
DEFENDANTS )

 

PLAINTIFF’S CONSOLIDATED OPPOSITION TO
1) DEFENDANT THE UNIVERSITY OF TENNESSEE’S MOTION TO DISMISS [DOCS 8, 9] AND
2) DEFENDANTS ACAD. CWDS.’/AM. ACAD. OF ACTS.’ MOTION TO DISMISS [DOCS 11, 12]
AND MEMORANDUM IN SUPPORT

OPPOSITION OVERVIEW

 

 

The Defendants are nearing success at tossing Rubenstein’s life—at
66 years, of sound mind, and well-meaning—with no judicial review:

o UT, his alma mater, having invoked a prior restraint against him,
to end his inquiry into the most verifiable science; and

o the Academy Cowards (name explained below) using the fallout
from that to defraud this Court into missing their having expelled him

from the Academy and the Society without cause or process'

Case 1:19-cv-00189-HSM-SKL Document 27 Filed 09/16/19 Page 1 of 33 PagelD #: 117

 
Rubenstein again implores that he offers his every word under
penalty of perjury, while the Academy Cowards have, amazingly,
deceived this Court into evading answering yet. But their lie is so
unbelievable of not “getting” that he did“state a claim’—based on
illegally expelling him from the Academy and the Society without cause
or process, especially considering that they had had AUSA Perry Piper

falsely prosecute him in trying—as to prove their fraud on this Court!

And, now, UT, having, in No. 1:16-cv-00475, witnessed the Cowards’

deception-by-feigned-ignorance succeed, adopts the strategy for its own.

Having worked on this incessantly, Rubenstein disbelieves that his
having then not yet known to file a Fed. R. Civ. P. 59(e) motion
permanently sea/s their fraud on this Court. (Although uncertainty as
to how to rectify it has resulted in his overlapping this with No. 1:16-cv-

00475 and with No. 3:18-cv-00170 in the Eastern District of Arkansas.)

Finally, fearing that his separate Replies [Docs. 49 and 50
(unfortunately split into 50 and 51)] to the Oppositions to his Motion for
Relief from Dismissal of No. 1:16-cv-00475—further separate from his
Response [Doc. 16] to the Society’s Motion for an Extension—might
have left some confusion, Rubenstein, by this, clarifies all.

-2-
Case 1:19-cv-00189-HSM-SKL Document 27 Filed 09/16/19 Page 2 of 33 PagelD #: 118
MEMORANDUM IN SUPPORT OF OPPOSITION

   

OPPOSITION OVERVIEW

- ABIEOFCONTENTS i aw

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

B. The Academy Cowards Have Defaulted

 

MEMORANDUM IN SUPPORT OF OPPOSITION

Table of Contents (this) 3

Table of Authorities 3

28 U.S.C. § 1746 Declaration under Penalty of Perjury 5
|. PERVERTING THE ORDER GOVERNING MOTIONS TO DISMISS 6
Il. “INTO THAT ANCIENT FELLOWSHIP”

IN RE SNYDER, 472 U.S. 634, 644 (1985)

A. Discovery... 8

B. ...versus Obfuscation 9
Ill. UT’S MOTION TO DISMISS WARRANTS AN ESTOPPEL

A. UT Joins In 16

B. UT Misses Out 19
IV. THE ACADEMY COWARDS ARE FRAUDS ON THE COURT!

A. A 12(b}(6) Motion Won by Hiding a Claim Cannot Be Res Judicata | 26

31

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Constitution
U.S. Const. Amend. | 12, 21, 22
U.S. Const. Amend. XIV 17, 19.,22
Statutes
18 U.S.C. § 1961(4}- RICO Act 10, 31
28 U.S.C. § 1404(a)- Change of Venue 13
A2 U.S.C. § 1983 - Civil Rights Act of 1871 19
Tenn. Code Ann. §§ 4-5-100 - 4-5-325 — Tennessee APA 17
Rules
Fed. R. Civ. P. 8(a) — Claim for Relief 15, 17, 24
Fed. R. Civ. P. 11(b) — Representations to the Court 26
Fed. Rs. Civ. P. 12(b)(6) — Failure to State a Claim 11, 27, 31
The Fed. R. Civ. P. 26 - Duty to Disclose; Gen. Provs. Gov’g. Discovery |8
Fed. R. Civ. P.60(b)(6)- Any Other Reason 13, 28
Case 1:19-cv-00189-HSM-SKL Document 27 Filed 09/16/19 Page 3 of 33 PagelD #: 119

 

 
 

Fed. R. Civ. P. 60(d)(3)- Set Aside for Fraud on the Court 12, 28

 

 

 

 

 

 

 

 

 

 

 

Cases
ASME, Inc. v. Hydrolevel Corp., 456 U.S. 556, 570 (1982) 12
Costello v. US, 365 US 265, 284 (1961) 12
Cracker Barrel Old Country v. Epperson, 284 SW 3d 303, 314-15 (Tenn. 2009) |24
Daubert v. Merrell Dow Pharma., 509 U.S. 579 (1993) 9,21
DeLong v. Vanderbilt University, 186 S.W.3d 506 (Tenn.Ct.App. 2005) {12
Demjanjuk v. Petrovsky, 10 F. 3d 338, 352 (CA6 1993) 13
Eisenstein v. Ebsworth, 148 F. App’x 75, 78 (3d Cir. 2005) 25
Federated Dep’t Stores, Inc. v. Moitie, 452, U.S. 394 (1981) 30
Ferens v. John Deere Co., 494 U.S. 516 (1990) 13
Hazel-Atlas v. Hartford, 322 U.S. 238, 244 (1945) 12

 

Hardy v. Lawrence County Court of Common Pleas, No. 1: 15-CV-373, 35
2015 WL 6964680, at *3 (S.D. Ohio Nov. 10, 2015)
Jackson v. Smith, 387 SW 3d 486, 494 (Tenn. 2012) 30
Jenkins v. Orchards Children’s Servs., No. 11-13356, 2012 WL 3639116,
at *5 (E.D. Mich. May 18, 2012), report & recommendation adopted, |25
No. 11-CV-13356, 2012 WL 3647071 (E.D. Mich. Aug. 23, 2012)
Kuhnle Brothers, Inc. v. County of Geauga, 103 F.3d 516 (CA6 1997) {23

 

 

 

 

 

 

 

 

 

 

New Hampshire v. Maine, 532 US 742, 749 (2001). 24

NY Life Ins. Co. v. Nashville Trust Co., 292 SW 2d 749, 755 (Tenn. 1956) |30

Plaut v. Spendthrift Farm, Inc., 514 US 211, 217-218 (1995) 29

Rounds v. Clements, No. 11-1220 (CA10 Aug. 31, 2012) 22

United States v. Reyes, 307 F. 3d 451 (CA6 2002) 17
Other

Brazil, The Adversary Character of Civil Discovery: A Critique and 3

Proposals for Change, 31 Vand. L. Rev. 1348 (1978)
Isaacson, Einstein: His Life and Universe (Simon & Schuster Paperbacks, 9-10

2007)

 

 

 

 

 

-4-
Case 1:19-cv-00189-HSM-SKL Document 27 Filed 09/16/19 Page 4 of 33 PagelD #: 120
 

 

UNITED STATES DISTRICT COURT FOR THE EASTERN DISTRICT OF TENNESSEE,
CHATTANOOGA DIVISION

 

Steven Rubenstein (“Rubenstein”),
PLAINTIFF
V.
1. University of Tennessee (“UT” —
Named Officials, Official Capacity Only:
a. Matthew Scoggins, General Counsel,
b. Katrice Morgan, AL,
c. Wayne Davis, Interim Chancellor, UTK,  udge Mattice
d. Linda Martin, VP, Academic Affairs,
e. Mark Whorton, ED, UTSI);
2. Academy Cowards (“Cowards” —
Steve Salky and Co-Conspirators);
3. Defendants 1 and 2 in Collusion;
4. American Academy of Actuaries (“Academy”): )
5. Society of Actuaries (“Society”),
DEFENDANTS )
28 U.S.C. § 1746 DECLARATION UNDER PENALTY OF PERJURY

Civil Action No. No. 1:19-cv-00189

Magistrate Judge Lee

 

 

 

Plaintiff Steven Rubenstein declares under penalty of perjury that this
Opposition and Supporting Memorandum to Defendants UT’s and to
Defendants the Academy Cowards’ / the American Academy of Actuaries’

Motions to Dismiss is true and correct to the best of his knowledge.

Executed on

fptinbie) 13,217

Date

Steven J. Rubenstein, Declarant
502 River Street

Chattanooga, TN 37405

sjrubenstein@me.com
423-580-4610

 

-5-
Case 1:19-cv-00189-HSM-SKL Document 27 Filed 09/16/19 Page 5 of 33 PagelD#: 121
I. PERVERTING THE ORDER GOVERNING MOTIONS TO DISMISS
Rubenstein knows of no effort by UT to “confer” regarding its motion.

As for the Academy Cowards, Rubenstein had invited Zuckerman
Spaeder LLP to talk before receiving this Order. Yet, given that the
Academy Cowards had falsely criminally prosecuted him to avoid
talking, and die unmercifully to avoid answering his Complaints, they
could not be expected to “meet and confer” on anything—which they
have not. Although Dermot Lynch (same firm) wrote, in paragraph two

(of two), in a letter received, July 17, 2019, (Exhibit la, attached):

Pursuant to Judge Mattice's order governing the Motion to Dismiss, | wish to
meet and confer with you by telephone[,]

he had declared his true intent in paragraph one:
| respectfully request that you withdraw this complaint immediately[—]
on the Court’s authority, no less—that is, that No 1:19-cv-00189 is

barred by Judge Mattice's prior order, .. . denying your prior complaint
containing the same alleged claims and denying you the right to amend [it].

Then, as Rubenstein was further inundated, alongside UT’s motion to
dismiss, by the Academy Cowards’ filings (in all three civil actions)—

which, since they have all the information, could serve only to obfuscate

-6-

Case 1:19-cv-00189-HSM-SKL Document 27 Filed 09/16/19 Page 6 of 33 PagelD #: 122
slow—a voice mail, on July 22, 2019, from Attorney Steven Salky (same
firm) (which Rubenstein found rather creepy, Salky being the one who
twice tried to have him put away) conveyed approximately the same
demand. (Rubenstein mentioned these in his Reply [Doc. 51, pp. 8-9] to

the Cowards’ Opposition to his Motion for Relief from Dismissal.)

Lynch’s Certificate of Compliance [Doc. 11, p. 3] thus certifies having
raised merely “withdrawal of the Complaint”——not its amendment—as if
ordered by the Court, at that. (While possibly due to Lynch’s having a
bad day, his footnote—meant to show Rubenstein’s acknowledgement of
the letter—bizarrely states that Rubenstein had not answered “whether

he would withdraw the motion to dismiss” (emphasis added).)

Thus, after sleazily defrauding this Court into missing the Academy
Cowards’ illegal expulsions of Rubenstein (which they knew could not
stand under judicial review) in No. 1:16-cv-00475, they now attempt to
defraud the Court into sealing the expulsions as res judicata—which is

the subject of the part of this memorandum opposing them.

The Academy Cowards have thus, once again, wasted everyone’s
time, here, by hailing their latest “offer that Rubenstein can’t refuse” as
compliance with the Court’s Order Governing Motions to Dismiss.

-7-
Case 1:19-cv-00189-HSM-SKL Document 27 Filed 09/16/19 Page 7 of 33 PagelD #: 123
Il. “INTO THAT ANCIENT FELLOWSHIP,”
IN RE SNYDER, 472 U.S. 634, 644 (1985)

A. Discovery...

Rubenstein finds support at last for his proposition that allowing
liars like the Academy Cowards to offer input not under penalty of
perury merely wastes everyone's time, in effect, rendering the ban
against ex parte communication pointless. The Fed. R. Civ. P. 26
Advisory Notes, regarding the 1993 Subdivision (a) Amendment
imposing duties to disclose without request, cites Brazil, The Adversary
Character of Civil Discovery: A Critique and Proposals for Change, 31

Vand. L. Rev. 1348 (1978). In that, Judge Brazil ranks “devising a set of
controls, encouragements, and sanctions that would maximize compliance with

this duty,” as “critically important” and includes the possibility of requiring

counsel and client to swear under oath on every disclosure occasion and at the
close of the pretrial period that they had searched diligently for and disclosed
all information that arguably might be relevant to the dispute in question.

Id. at 1353. After Steven Salky hesitated not the least to obstruct
justice by having Rubenstein falsely arrested and prosecuted (including
by AUSA Piper in ¢his Court), Catherine Duval and now Dermott Lynch

have lied unmercifully to the Court—uttering not a word of truth!

-8-
Case 1:19-cv-00189-HSM-SKL Document 27 Filed 09/16/19 Page 8 of 33 PagelD #: 124
B. ... versus Obfuscation

1. These frivolous Defendants choose to obfuscate the greatest
advancement in science, lying beneath this—as verifiable s it gets,
Daubert v. Merrell Dow. Pharma., 509 U.S. 579 (1993)—to perpetrate

this crime against nature (physics is Greek for “nature”), instead.

2. It started when Rubenstein returned to his alma mater in 2009 at
age 56, baffled why Mendel Sachs’s (1927-2012) work is not being
recognized. Sachs had long discovered the grail that (almost only)
Albert Einstein (1879-1955) sought, completing Einstein’s theory of
general relativity (“GR”), which explains quantum mechanics (“QM”), as
(almost only) Einstein had thought it would—the virtual opposite of
what is being taught. Not to compare himself to Einstein (or to Sachs),
but Rubenstein has since learned that what was driving him—the
tragic loss that will result if Sachs’s work remains so little known—is

not dissimilar to what had driven Einstein:

“| shall never ever solve it. It will be forgotten and must later be rediscovered
again.” [n. 19. Einstein to Maurice Solovine (Olympia Academy friend and his
Paris publisher.}, Nov. 25, 1948, AEA 21-256.]

Walter Isaacson, Einstein: His Life and Universe (Simon & Schuster
Paperbacks, 2007) (emphasis added): KLs 9144-9147; and

-9-
Case 1:19-cv-00189-HSM-SKL Document 27 Filed 09/16/19 Page 9 of 33 PagelD #: 125
When a colleague asked him... why he was...—perhaps squandering—his time
in this lonely endeavor..., Einstein said, it was his duty to do it. [n. 21. Whitrow,
Gerald J. 1967. Einstein: The Man and His Achievement. London: BBC, xii.].

Id. (emphasis added). KLs 9155-9161.

2. Rubenstein was also endeavoring throughout (to leave SSDI) to
return to actuarial work, including by networking with former
colleagues Tom Wildsmith and Cori Uccello, in Washington, D.C. Yet,
with UT General Counsel Matthew Scoggins bent on obliterating
Rubenstein’s intentions—and physics itself, it seems, (the most
“verifiable” science)—sensing a void of support (science is important to
actuaries, too), Rubenstein, on September 25, cracked at last,
irrationally flying an insolent email at Wildsmith and Uccello (for which

he tried apologizing many times).

3. The enterprise best identified as 18 U.S.C. § 1961(4) conspiratorial
association-in-fact the Academy Cowards, within days, shut him out
until, on November 16, 2012, Rubenstein threatened to sue, which

Salky precluded by having him falsely arrested and prosecuted.

4. Once the Franklin County, Tennessee, prosecutor, on June 24,
2013, took it on herself to nol/e pros that trap (laid by a UT official),
Rubenstein began, after a long layoff, studying for what was to be his

-10-
Case 1:19-cv-00189-HSM-SKL Document 27 Filed 09/16/19 Page 10 of 33 PagelD #: 126
last exam for Fellow in the Society of Actuaries (FSA). However, not
only did the Defendants’ incessance thwart that, but the Society—which
audits a handful of members’ “continuing professional development”
each year—audited him for 2013-2014. (Exhibit 2a, attached, [No. 1:16-
cv-00475, Doc. 9-1, p. 57] shows that he passed the audit). Then, though
Rubenstein continued to offer peace, the Actuarial Board for Counseling
and Discipline (“ABCD”) continued their scripted creation of a false
“record” for defrauding rather than respond. (See, for example, the No.

1:16-cv-00475 First Amended Complaint (“FAC”), pp. 52-53.)

5. Just as law enforcement’s and tribunals’ not questioning these
liars had convinced Rubenstein that his only chance was to include so
much detail in his No. 1:16-cv-00475 FAC [Doc. 9], Salky’s partner
Catherine Duval responded, not to the FAC, but by aiming for a Fed. R.
Civ. P. 12(b)(6) dismissal to blindly preclude the Cowards’ illegal
expulsions of Rubenstein from ever receiving judicial review [Docs. 19,

20, 27, 40|—and hit bullseye (warranting her inclusion as a Coward).

6. Rubenstein assessed as quickly as he could that:

a. Statutes of limitations not having run, and (for whatever the

appearance) there not having been “at least one decision on a right

-ll-
Case 1:19-cv-00189-HSM-SKL Document 27 Filed 09/16/19 Page 11 of 33 PagelD #: 127
between the parties,” Costello v. US, 365 US 265, 284 (1961), invoking

res judicata would merely exalt form over substance.

b. This being perpetrated by—as “This Makes Twice That the
Cowards Have Duped This Court (Fed. R. Civ. P. 60(d)(3)),” in the
No. 1:16-cv-00475 Motion for Relief from Dismissal [Doc. 46, pp. 7-9]
exhibits—“officers of the court” makes is “fraud on the court” (as held
in Demjanjuk v. Petrovsky, 10 F. 3d 338, 352 (CA6 1993)). Worse, the

factor in Hazel-Atlas v. Hartford, 322 U.S. 238, 244 (1945), that

[t]his matter does not concern only private parties. There are issues of great
moment to the public in a patent suit.

cannot have more gravity than the—absurdly unregulated—
Academy Cowards using UT’s First Amendment-violative stifling of
science as occasion to attract a particular class of attorneys which
finds the Cowards’ $ millions in tax-exempt net assets irresistible, to
effect their own government (of the sort described in ASME, Inc. v.

fydrolevel Corp., 456 U.S. 556, 570 (1982)):

ASME can be said to be "in reality an extra-governmental agency, which
prescribes rules for the regulation and restraint of interstate commerce."
Fashion Originators' Guild of America, Inc. v. FTC, 312 U.S. 457, 465 (1941).

-12-
Case 1:19-cv-00189-HSM-SKL Document 27 Filed 09/16/19 Page 12 of 33 PagelD #: 128
c. Rubenstein also contends that his having to face off with two
Goliaths—notwithstanding the physics absurdity—could bring even
Fed. R. Civ. P. 60(b)(6) into sight. This situation has some similarity
to the quandary in DeLong v. Vanderbilt University, 186 S.W.3d 506
(Tenn.Ct.App. 2005), whereby a Fed. R. Civ. P. 60(b)(6)-equivalent
motion was granted to modify a dismissal order to “not on the merits”
where opposing attorneys had used its defaulting to “on the merits”

to have a parallel federal proceeding dismissed based on res judicata.

7. Rubenstein ultimately trifurcated the matter, (1) filing his Motion
for Relief from Dismissal of No. 1:16-cv-00475 [Doc. 46] and (2) new civil
action, No. 19-cv-00189, to find which better fits, while (3) (after giving
a ‘heads up” in No. 1:16-cv-00475 FAC [Doc. 9, p. 108], which the
Cowards Aad noticed [Doc. 20, p. 2]), filing the libel claim as Civil

Action No. 1:18-cv-00170 in the Eastern District of Arkansas.
8. As the No. 1:19-cv-00189 Complaint asserts

Rubenstein will (Fed. R. Civ. P. 1404(a)) move the U.S. District Court for the
Eastern District of Arkansas for transfer of venue of Rubenstein v. Am. Acad. of
Actuaries, No. 3:18-cv-00170 (E.D.Ark. pend.) to this Court. (Ferens v. John
Deere Co., 494 U.S. 516 (1990)).

-13-
Case 1:19-cv-00189-HSM-SKL Document 27 Filed 09/16/19 Page 13 of 33 PagelD #: 129
[Doc. 1, { 6] Though Rubenstein wanted to raise that motion quickly,
the Defendants’ continued addling made mostimportant getting “The
Defendants Have Been Obstructing Remedy Since 2012” right—the
point of which is to show that the Defendants were too involved in
Rubenstein’s claims not to “get” them. While not surprising that, in the
time it took to complete that, the Defendants in the matter in
Arkansas—the Academy and the Society—had delivered discovery
requests, the Academy Cowards now have eight attorneys (plus
inhouse) continuing the ruse that Salky began by having Rubenstein
arrested to preclude his filing suit, now, piling up discovery requests to
which Rubenstein—who, these years later, is still trying to set straight
that they control the information—has not been able to field quickly

enough (not even considering the matter with UT).

9. On Rubenstein’s completing “The Defendants Have Been
Obstructing Remedy Since 2012” (placed at the end of his No. 1:16-cv-
00475 Motion for Relief from Dismissal [Doc. 46] and at the end of III.
Statement of Claim in the No. 1:19-cev-00189 Complaint [Doc. 1]), the
Cowards’ continuing to feign ignorance (for instance, Duval, in her

Opposition [Doc. 48] to Rubenstein’s Motion for Relief from Dismissal

-14-
Case 1:19-cv-00189-HSM-SKL Document 27 Filed 09/16/19 Page 14 of 33 PagelD #: 130
[Doc. 46] of No. 1:16-cv-00475, lying that “it remains a virtually
incomprehensible mishmash,” along with Lynch’s similar repugnant pleas
of aloofness in his Motion to Dismiss and support [Docs. 11 and 12])
should, alone, prove their dishonesty! Now, having seen it work for the

Cowards in No. 1:16-cv-00475, UT joins the game.

10. The one additional fact which might have aided understanding by
including in “The Defendants Have Been Obstructing Remedy Since
2012” is that UT and the Cowards had Rubenstein arrested and
prosecuted jointly [No. 1:16-cv-00475, FAC (Doc. 9), § 164]—which UT
fails to recognize, while the Cowards use UT’s myth to breathe credence
into theirs. Regardless, the mess resulting from having to fend off two
Goliaths is not Rubenstein’s doing, but makes clear the need for a
corollary to Fed. R. Civ. P. 8(a): showing entitlement to relief can be
only as short and plain as defendants’ complicating it allows. Or, at
least “[w]hat constitutes a short and plain statement must be determined in each
case on the basis of the nature of the action, the relief sought, and the respective
positions of the parties in terms of the availability of information and a number of

other pragmatic matters.” 5 Charles A. Wright & Arthur R. Miller, Federal

Practice and Procedure § 1217 at 240-41 (3d ed. 2004).

-15-
Case 1:19-cv-00189-HSM-SKL Document 27 Filed 09/16/19 Page 15 of 33 PagelD #: 131
III. UT’S MOTION TO DISMISS WARRANTS AN ESTOPPEL
A. UT Joins In

1. The theme of Defendant UT’s Motion to Dismiss the No. 1:19-cv-
00189 Complaint [Doc. 1] is, not only does it “not contain a short and plain
statement of the claim,” but it does not even “present any facts or claim ina
manner in which the University could answer or prepare to defend” [Doc. 8]—
also expressed more fully, as repeated below, and summarized as

“incomprehensible” in UT’s support [Doc. 9].

2. But Rubenstein believes the reality to be that the Complaint [Doc.
1] presents all information needed and thereby exposes UT as Aaving no
defense. UT thus shifts to this deemed “safest” stance, which should

warrant invoking a judicial, or equitable, estoppel.

3. True, UT, in its Response [Doc. 47] to Plaintiffs Motion for Relief
from Dismissal of Civil Action 1:16-cv-00475 [Doc. 46], did plead that
“Plaintiff's motion is nearly indecipherable’—which prompted Rubenstein’s
reply that it is the Defendants who “entwined themselves, leading to this
very fact-bound catastrophe” [Doc. 49]. Rubenstein expounds that, due to

Scoggins’s setting him up for the Academy Cowards’ tactics, rather than

-16-
Case 1:19-cv-00189-HSM-SKL Document 27 Filed 09/16/19 Page 16 of 33 PagelD #: 132
letting him explain, he has had to spend too much time unraveling not

39

to know unequivocally that it is not “indecipherable

4. (Figuring into this are: (a) the necessary corollary to Fed. R. Civ.
P. 8(a), that showing entitlement to relief can be no shorter or plainer
than the defendants’ complicating it allows, (b) the Academy Cowards
having intentionally generated nothing but noise to confuse the Court,
and (c) “The Defendants Have Been Obstructing Remedy Since 2012”
timeline showing that the Defendants had been too involved in

Rubenstein’s claims to be truly buffaloed by his pleading.

5. That timeline shows, regarding UT, that Scoggins (largely through
his ALJ, Katrice Morgan), although citing the Tennessee APA (Tenn.
Code Ann. §§ 4-5-100 - 4-5-325), is using Rubenstein’s having missed a
“hearing” to preclude any realistic AMEND. XIV procedural process “due”
him, to banish the science that had brought him. In United States v.
Reyes, 307 F. 3d 451 (CA6 2002), the court, after the Government, on
January 31, 2000, asked that the criminal forfeiture defendant produce
documents by March 01, 2000, waited until September 25, 2000—208
days—before entering its final order of forfeiture. Here, Scoggins works

against the public not to allow Rubenstein to compensate im any way for

-17-

Case 1:19-cv-00189-HSM-SKL Document 27 Filed 09/16/19 Page 17 of 33 PagelD #: 133
his having missed a “hearing” by eight days... understandable, given
that, if UT had had any thought of considering facts, it would not have
called for a “hearing.” Yet, despite this assurance that it could have served
no purpose (except to invoke prior restraint if missed), Rubenstein stz//
would have attended if he had known of it. (Detailed facts are on No.

1:16-cv-00475 FAC [Doc. 9, pp. 33-42].)

6. The reason Rubenstein was oblivious is that UT had already
wasted months with this, amid which Mendel Sachs had died, and he
was determined to summarize Sachs’s findings, to salvage something.
Preliminaries are in No. 1:16-cv-00475, Doc. 9-8, pp. 183-218), but
Rubenstein eventually finished this: Exhibit 3 [Doc. 46-3] to his Motion
for Relief from Dismissal [Doc. 46]. Given that physics is “verifiable,” if
Scoggins had “law” in mind, he would explain why this does not render

what is being taught (including at UT) a fairytale!

7. If UT finds the “indecipherability” to stem from the phrase “prior

restraint,” Black’s Law Dictionary, sixth edition, says of it that

[a]ny system of prior restraints of expression bears a heavy presumption
against its constitutional validity, and the Government carries a heavy burden of
showing justification for imposition of such a restraint” and that “[p]rior
restraints on speech and publication are the most serious and least tolerable

infringement on First Amendment Rights.”

- 18-
Case 1:19-cv-00189-HSM-SKL Document 27 Filed 09/16/19 Page 18 of 33 PagelD #: 134
(And the No. 1:16-cv-00475 FAC [Doc. 9] does not mince calling UT’s
prior restraint, a “prior restraint”—particularly, in paragraphs 12 (p.
17), 92 (p. 39), 168 (p. 57), 170 (p. 58), 171 (p. 59), 176 (p. 63), 182 (p. 69:
“the most logical conclusion is that the UT As’ main intent is Prior

Restraint of II!”), and 197 (p. 83).)
B. UT Misses Out

1. How does UT arrive at “the Complaint... does not even present any facts
or Claim in a manner in which the University could answer or prepare to defend”?
Rubenstein believes that Scoggins, in No. 1:16-cv-00475, had convinced
himself of having cheated Rubenstein out of any procedural process that
AMEND. XIV might deem due him, until exceeding any applicable
statutory time periods, and thereby precluding any recourse—such that

it sufficed for UT’s Motion to Dismiss [Doc. 17] to be based

on the grounds that all of the claims asserted... pursuant to 42 U.S.C. § 1983 for
alleged violations of Plaintiff's federal rights [which Rubenstein stipulated to
cover everything] are barred by the one-year statute of limitations.

2. But how could UT have known this if in the dark on underlying

facts? That supporting memorandum [Doc. 18] states:

-19-
Case 1:19-cv-00189-HSM-SKL Document 27 Filed 09/16/19 Page 19 of 33 PagelD #: 135
“Despite the length of the Amended Complaint, the facts relevant to [UT’s]
motion to dismiss are straightforward and limited.”

(Oops....)

3. In fact, that memorandum, after correctly tracking that “Rubenstein
was a Student at [UT] who was permanently dismissed... on Oct 11, 2012,” and
that his “claims against [UT] relate to his dismissal and are... based on alleged
violations of his constitutional rights” [Doc. 18, p. 1], with only the FAC [Doc.

9] and Scoggins’s musings to go on, was able to mangle the “facts”

together (which, except for all the details, nearly have a foot in reality):

a. Sometime prior to 2009, Plaintiff became convinced that the scientific
world was ignoring the work of a certain theoretical physicist... Jd., p. 2.

b. While enrolled at UT, Plaintiff apparently came to believe that at least one
of [UT’s] professors engaged in “fraudulently teaching” by not taking the
theories of this physicist more seriously.

c. Plaintiff undertook an ill-advised campaign of repeatedly contacting
various [UT] officials, including Robert Moore, the Executive Director of the UT
Space Institute, about this alleged “fraudulent teaching” and... related issues.

d. Moore and the other [UT] officials found the nature and frequency of
Plaintiff's communications “harassing.”

e. On Feb 21, 2012, Moore instructed Plaintiff to limit the scope of his
emails to “academic concerns.”

f. Plaintiff continued his communications to Moore and others, however,
and... Moore referred Plaintiff to “student affairs” on April 10, 2012.

g. The Office of Student Judicial Affairs charged Plaintiff with violations of
[UT] General Standards of Conduct, and an Administrative Law Judge held a
hearing on August 27, 2012, pursuant to [UT’s] contested hearing procedures.

- 20 -
Case 1:19-cv-00189-HSM-SKL Document 27 Filed 09/16/19 Page 20 of 33 PagelD #: 136
h. Plaintiff did not appear at the hearing, and he was held in default.

i. The [ALJ] signed an Initial Order on October 11, 2012, permanently
dismissing Plaintiff from [UT]. Id., p. 3

j. Plaintiff filed a Petition for Reconsideration on October 20, 2012.
k. The [ALJ] denied the petition by an order dated January 4, 2013.

|. Plaintiff took no further action to obtain judicial review of the
administrative decision.

(For the record, “truth” issues in this “fact” recitation include:

a. Physics, unlike lying, is utterly verifiable, the most reliable (Daubert v.
Merrell Dow Pharma., 509 U.S. 579 (1993)), of all the sciences.

b. Rubenstein had pre-cleared what he wanted to study (see letter in No.
1:16-cv-00475, Doc. 9-1, pp. 30-31) and set out to call no one a “fraud.” Moore
hallucinated this to escape discerning what Rubenstein did want to discuss.
(Moore’s—illogical, however viewed—lie to the Sheriff's Department that
started all this is in No. 1:16-cv-00475 FAC [Doc. 9, p. 78].) What is sure is,
physics being a mere, verifiable science, Moore was going to have none of this
First Amendment monkey-business on his campus! And who better to keep it
out than Scoggins—trained in law, after all.

c. What was the subject of Rubenstein’s “ill-advised campaign”? To find any
faculty person who would hear what it was Rubenstein wanted to discuss—
after Moore had immediately, irreparably prejudiced the entire university with
his hallucination! Moore’s repeated command that Rubenstein quit emailing
and “address academic concerns,” when, of course, the physics was both, best
describes what he has been left to scrape off his shoe, since.

d. UT’s new ploy—that Rubenstein’s No. 1:19-cv-00189 Complaint [Doc. 1] is
“indecipherable” —is most succinctly obliterated by the facts shown in “The
Defendants Have Been Obstructing Remedy Since 2012.”

4, But, notwithstanding any particular facts, the point is that UT, in

No. 1:16-cv-00475, faltered not in its usual finesse at decreeing them.

-21-
Case 1:19-cv-00189-HSM-SKL Document 27 Filed 09/16/19 Page 21 of 33 PagelD #: 137
5. Neither (Rubenstein noted in his Motion for Relief from Dismissal
[Doc. 46, p. 16]) did UT (in that supporting memorandum [Doe. 18, n. 2,
p. 4]) hesitate in grasping which officers, or in what capacity,
Rubenstein named in his FAC—which grasp UT maintains firmly in its

support to this Motion to Dismiss [Doc. 9, n. 1, p. 1].
6. And Rubenstein does not believe his claim for reliefto be fuzzy:

Relief from UT’s Tenn. Code Ann. § 4-5-314 order banning him.

Why:

a. It being a mere guise for—ongoing—prior restraint, violating U.S. CONST.
AMENDS. | & XIV; and

b. UT having denied Rubenstein all U.S. CONST., AMEND XIV due process to
invoke and maintain it.

How: (Presumably) injunction or declaratory order (prospective).

[No. 1:19-cv-00189, Doc. 1, pp. 24-25]

7. The first telltale sign that might have peered through was UT’s
“obtuseness” over, in No. 1:16-cv-00475, Rubenstein’s first try at

presenting the significance of “accrual date” to this:

Perhaps it was then-Judge Gorsuch, in Rounds v. Clements, No. 11-1220 (CA10
Aug. 31, 2012) (“not binding precedent,” though “may be cited .. . consistent with
Fed. R. App. P. 32.1 and 10th Cir. R. 32.1”) who sald it best (with my underlines):

Mr. Rounds says he is being retaliated against for exercising his free speech
rights, all in violation of the First Amendment and actionable under 42 U.S.C.

-22-
Case 1:19-cv-00189-HSM-SKL Document 27 Filed 09/16/19 Page 22 of 33 PagelD #: 138
§ 1983.... [T]his suit falls within the exception to Eleventh Amendment
immunity recognized by Ex parte Young, 209 U.S. 123 (1908). ...

....Mr. Clements replies that a retaliatory transfer should not be enough to
create an ongoing violation for Eleventh Amendment purposes when it is
insufficient to toll the application of the statute of limitations in the
employment law context. ... But the simple fact is that the two rules serve
different purposes. Accrual rules tell us when a plaintiff has discovered
enough facts to allow him to bring a claim. ... Meanwhile, the Young
doctrine seeks to give force to the Supremacy Clause by stopping ongoing

violations of federal law.
8. Then, in his Motion for Relief from Dismissal of No. 1:16-cv-00475,
[Doc. 46, p. 15], Rubenstein presented the example from Ku/n/le
Brothers, Inc. v. County of Geauga, 103 F. 3d 516 (CA6 1997), of a

substantive due process claim for deprivation of a presumed liberty

interest—in intrastate travel—regarding which it was held that

[a] law that works an ongoing violation of constitutional rights does not become
immunized from legal challenge for all time merely because no one challenges it
within [the applicable 42 U.S.C. § 1983 statute of limitations] of its enactment.

Id. at 522. That interest cannot be presumed more prized than the

rights to speak, associate, or petition.

9. It appears that Scoggins, on the one hand, now faced with the
prospect of not having arbitrarily taken all of Rubenstein’s relevant
constitutional rights, but, on the other, being newly armed from having

witnessed Duval, in No. 1:16-cv-00475, straight-face the Court that she

-23-
Case 1:19-cv-00189-HSM-SKL Document 27 Filed 09/16/19 Page 23 of 33 PagelD #: 139
does not “get” what Rubenstein’s clamoring is about (the Academy
Cowards illegally expelling him from the actuarial profession without

cause or process) now argues (in full),

[t]he Court dismissed Plaintiff's prior related action, No. 16-CV-475,... onthe
grounds that Plaintiff failed to comply with the pleading standard of Federal
Rule of Civil Procedure 8(a). The current Complaint should be dismissed for the
same reason. The allegations cannot be interpreted to state a cognizable claim,
much less provide the University notice of any claims that would enable the
University to answer the Complaint or prepare for trial. In short, Plaintiff's
Complaint is incomprehensible.

[Doc 9, pp. 1-2, emphasis added]

11. Rubenstein contends that this shift rests on no support and is

thus not believable, but rather warrants a judicial estoppel

This rule... generally prevents a party from prevailing in one phase of a case on
an argument and then relying on a contradictory argument to prevail in another
phase” (citation and internal quotation marks omitted).

New Hampshire v. Maine, 532 US 742, 749 (2001).

12. Presumably just as good, the Tennessee Supreme Court says that,
where no oath is involved... the doctrine of equitable estoppel should be applied.

Cracker Barrel Old Country v. Epperson, 284 SW 3d 303, 314-15 (Tenn. 2009).

13. Inasmuch as UT asserts that “[i]t would be impossible for the

University to answer the Complaint,” because it “has no numbered paragraphs”

-24-
Case 1:19-cv-00189-HSM-SKL Document 27 Filed 09/16/19 Page 24 of 33 PagelD #: 140
and “contains no specific counts or causes of action” [Doc. 9], Rubenstein, first,
wonders to what this refers. If it is the ordered dates that are perplexing, do they

not better aid in comprehension here than would “numbered paragraphs”?

14. Finally, each case that UT raises to support its position was decided in part

on some feature beyond pleading and then considered on its merits anyway:

o Eisenstein v. Ebsworth, 148 F. App’x 75, 78 (3d Cir. 2005) (Despite, during
his more than decade-long litigation, having sued state judges multiple times,
including violating the Rooker-Feldman doctrine, plaintiff had been advised about

his complaints’ deficiencies before dismissal).

o Hardy v. Lawrence County Court of Common Pleas, No. 1: 15-CV-373,
2015 WL 6964680, at *3 (S.D. Ohio Nov. 10, 2015) (Besides the dismissal being

based in part on sovereign immunity, the pleading was Jiterally unintelligible).

o Jenkins v. Orchards Children’s Servs., No. 11-13356, 2012 WL 3639116, at
*5 (E.D. Mich. May 18, 2012), report & recommendation adopted, No. 11-CV-
13356, 2012 WL 3647071 (E.D. Mich. Aug. 23, 2012) (Regarding those of
plaintiff's 42 U.S.C. § 1983 claims that were not brought on behalf of other parties
and thus remained cognizable, he denied defendants’ Fed. R. Civ. P. 12(e) request

for a more definite statement).

~ 25 ~

Case 1:19-cv-00189-HSM-SKL Document 27 Filed 09/16/19 Page 25 of 33 PagelD #: 141
IV. THE ACADEMY COWARDS ARE FRAUDS ON THE COURT!
A. A 12(b)(6) Motion Won by Hiding a Claim Cannot Be Res Judicata

1. Suppose there were so few lawyers in the country as to form only five bar-
like organizations and have one nine-member “board of professional
responsibility,” appointed by the organization presidents, without checks or
balances. What if, then, a president developed animosity to a lawyer of whom
advantage could be taken because that lawyer is out of the limelight? Of course, it
still would be different, since, for actuaries to pull this, they first must find a
lawyer specializing in obstructing justice and defrauding tribunals. The Academy
Cowards—who lack the gumption to address Rubenstein—would not have pursued
this if Salky, then Duval, and now Lynch, had not assured them that they would

have no trouble slipping it by law enforcement and tribunals.

2. In a nutshell, the unbelievability (not even considering Fed. R. Civ. P.
11(b)) that Duval could have missed that Rubenstein did “state a claim”—
centering on the Academy Cowards illegally expelling him from the Academy
and the Society without cause or process, especially considering that they had
had AUSA Perry Piper falsely prosecute him in trying—can lead to only one
conclusion: she calculatedly defrauded the Court into granting her Fed. R. Civ.
P. 12(b)(6) motion (as dissected on pages 15-21 of Rubenstein’s Motion for Relief

from Dismissal of No. 1:16-cv-00475 [Doc. 46, p. 15-21]) precisely because it

- 26 -
Case 1:19-cv-00189-HSM-SKL Document 27 Filed 09/16/19 Page 26 of 33 PagelD #: 142
would be deemed “on the merits” and thereby preclude judicial review, which

She knew the expulsions could not withstand!

3. To hide Rubenstein’s claim (centering on the illegal expulsions), Duval,
first, (a) attempted to defraud this Court with the same lie by which Salky had
obstructed justice in having Rubenstein falsely arrested and prosecuted (not a word
of which can the Cowards back up, and all of which Rubenstein’s filings have,
under penalty of perjury, virtually disprove), after which she and Lynch have
mostly (b) distracted the Court from Rubenstein’s actions having any point—as

if they could be oblivious to that of which they are paid to hide!
4. Lynch’s supporting memorandum [Doc. 12] resorts to distractions:

[I]n this complaint, like all the previous ones, Plaintiff simply repeats the same
confused litany of perceived slights caused by Defendants without connecting
any of them to actual violations of the law.

This case is simply another example of Plaintiff’s history of abusing the court
process by filing multiple frivolous claims against the Academy and Mr. Salky.

[T]he filing of this new complaint is clearly brought in bad faith, for the sole
purpose of harassing and prejudicing the Academy and Mr. Salky. It is time for
the Court to admonish Plaintiff...
Could a lawyer’s petition to halt his or her causeless, processless
disbarment be passed off as a “confused litany of perceived slights caused by

Defendants without connecting any of them to actual violations of law”; “simply

another example of Plaintiff’s history of abusing the court process by filing multiple

-27-
Case 1:19-cv-00189-HSM-SKL Document 27 Filed 09/16/19 Page 27 of 33 PagelD #: 143
frivolous claims”; or “bad faith, for the sole purpose of harassing and prejudicing”?

Not believable, z7gh??

(Also, Lynch’s raising Salky, a non-party to No. 1:16-cv-0047 5, in
Doc. 11 and 12, is part of the Academy Cowards’ ploy, as explained on
pages 15-21 of Rubenstein’s Motion for Relief from Dismissal of No. 1:16-cv-

00475 [Doc. 46, p. 15-21] and further dissected in the next section, on defaulting.)

5. Thus, the Academy Cowards, having, in No. 1:16-cv-00475
defrauded the Court from spotting the claim that they knew Rubenstein
did state (centering on their illegally expelling him), they, here, try to
defraud the Court into rendering that fraud on this Court “res judicata,”

to seal their illegal expulsions— further fraud on this Court

6. Rubenstein accordingly stated in his 1:19-cv-00189 Complaint
[Doc. 1] that his “preference is that the Motion for Relief from Dismissal of No.
1:16-cv-00475 [Doc. 46] be granted” (over pursuing No. 1:19-cv-00189)—
which motion includes as grounds, Fed. R. Civ. P. 60(d)(3) “fraud on the
court,” as well as Fed. R. Civ. P. 60(b)(6) “any other reason” (in light of
having to face two Goliaths, notwithstanding the physics absurdity).

Presumably this would toll the running of time.

- 28 -
Case 1:19-cv-00189-HSM-SKL Document 27 Filed 09/16/19 Page 28 of 33 PagelD #: 144
7. Having, at the time of No. 1:16-cv-00475’s dismissal, not yet
known that it might have been “reconsidered” under a Fed. R. Civ. P.
59(e) motion, Rubenstein also thinks it noteworthy that the statutes of
limitations on at least his main claims (still) have not run. Specifically,
now that his claims are unequivocally known, he does not see what
harm it would cause, if need be, to reconsider No. 1:16-cv-00475 even
now. (Logically speaking, with the Supreme Court having held that it
violates “separation of powers” for Congress to require the Judiciary to
reopen cases, Plaut v. Spendthrift Farm, Inc. 514 US 211, 217-218
(1995), it would seem to do the same for the Judiciary to invoke res

judicata before a statutory time period has run.)

8. Other noteworthy reasons against No. 1:16-cv-00475 being

deemed res judicata to No 1:19-cv-00189 include:

a. Between Duval having confused the Court into ruling in No.
1:16-cv-00475 [Doc. 45] that “the ‘American Academy of Actuaries’ is not a
party to this suit,” when she knew it was not meant to be, and the
discussion in the next section, on defaulting, naming the Academy
and the Society as parties in No. 1:19-cv-00189 is a significant
difference from No. 1:19-cv-00475.

-29-
Case 1:19-cv-00189-HSM-SKL Document 27 Filed 09/16/19 Page 29 of 33 PagelD #: 145
b. Duval’s claiming that the 1:16-cv-00475 FAC [Doc. 9] is an
unintelligible “mishmash” makes its being res judicata to No. 1:19-
cv-00189—which most certainly does state a claim—an (untenable)
paradox. (UT “getting” the No. 1:16-cv-00475 action but, taken at its
word, finding the No. 1:18-cv-00189 Complaint [Doc. 1]

“indecipherable,” does the same, but in the opposite direction.)

c. Lynch’s comparing a case (in Doc. 12) like Federated Dept
Stores, Inc. v. Moitie, 452, U.S. 394 (1981) (partially overruled
anyway), about overpriced clothing, to the Cowards defrauding the
Court into helping them cheat someone out of his Livelihood and
reputation (notwithstanding harming science) adds to insult.

Quoting Jackson v. Smith, 387 SW 3d 486, 494 (Tenn. 2012):

[T]he courts have relaxed the res judicata doctrine in circumstances in which a
party has been deprived of a fair opportunity to litigate its claim... .

In addition, the courts have declined to apply the res judicata doctrine when a
dispute involved matters of special sensitivity[, which]. ... most often arise in
cases of. . . issues of broad public importance. . . . Also included are cases of
continuing conduct, which itself strains the typical application of res judicata,
involving substantial public policy concerns. ... )

d. Finally, in New York Life Ins. Co. v. Nashville Trust Co., 292
SW 2d 749, 755 (Tenn. 1956), the Tennessee Supreme Court, quoting

30 Am. Jur. (Judgments) 202, p. 941), said that

- 30-
Case 1:19-cv-00189-HSM-SKL Document 27 Filed 09/16/19 Page 30 of 33 PagelD #: 146
it is generally held that the principles of res judicata may not be invoked to
sustain fraud, and that a judgment obtained by fraud or collusion may not be
used as a basis for the application of the doctrine of res judicata.

Which reboots this to the “fraud on the court” that it undeniably is.
B. The Academy Cowards Have Defaulted
1. Lynch claims in his supporting memorandum [Doc. 12, n. 4, p. 4]:

... the prior dismissal under Rule 12(b)(6) as against Mr. Salky also has res
judicata effect for the Academy, given that Plaintiff has alleged harm caused by
the Academy, with Mr. Salky as its attorney and agent. There should accordingly
be no question that the Academy would have been vicariously liable for actions
he undertook and was in privity with the Academy for purposes of res judicata.

Lynch also says there [Doc. 12, n. 2, p. 2]:
Mir. Salky was not properly served in this case.

2. First—that is, beyond the fact that the Academy Cowards’ entire stance is a
fraud on this Court, and, assuming that Lynch meant to say that Salky, not the
Academy, is in privity with the Academy—Rubenstein, in the No. 1:16-cv-00475
FAC [Doc. 9, pp. 11-16] (updated in Doc. 46-2), carefully charted the apparent
membership of the 18 U.S.C. § 1961(4) association-in-fact enterprise that, by

conspiring not to address him, leaves him to call only the “Academy Cowards.”

3. Then, Rubenstein, in 1:16-cv-00475, carefully made the AO440

summons to, and had it served on

-31-
Case 1:19-cv-00189-HSM-SKL Document 27 Filed 09/16/19 Page 31 of 33 PagelD #: 147
Steven M Salky, on behalf of the Academy Cowards|,]

merely because Salky—as having had Rubenstein falsely arrested and prosecuted

(including through this Court)—is the most conspicuous Academy Coward.

4. Besides, the very nature of Rubenstein’s No. 1:16-cv-00475 FAC [Doc. 9]
makes plain that Rubenstein neither had, nor has, any real interest in naming Salky

in any capacity besides as an Academy Coward (the most conspicuous one).

5. But, after Duval and Lynch moved this Court for Admission Pro Hac Vice,
professing between them to be “counsel for Steven Salky” only—a vital part of
Duval’s scheme to hide Rubenstein’s claim (which centers on the Academy
Cowards’ illegal expulsions) was to present Salky in his capacity as Academy

attorney only, by misdirecting all responses to be about Salky or his “clients.”

6. Thus, in No. 1:19-cv-00189, after naming Duval an Academy Coward—and,
to be safe, including the Academy proper and the Society proper as Defendants—

Rubenstein carefully made this AO440 summons to, and had it served on
The Academy Cowards c/o Catherine Duval

7. But, now, Lynch—in No. 1:19-cv-00189’s sole Motion for Admission Pro
Hac Vice professing to be “counsel for Steven Salky and American Academy of
Actuaries” [Doc. 10])—point-blank, presents Salky, again, only in his

capacity as Academy attorney!

-32-

Case 1:19-cv-00189-HSM-SKL Document 27 Filed 09/16/19 Page 32 of 33 PagelD #: 148
8. The only rea/conclusion, then, must be that the Academy
Cowards—named as the sole Defendants in this part of the matter in
No. 1:16-cv-00475—there, defaulted, and seem to be doing the same in
No. 1:19-cv-00189. (Rubenstein thus considers filing a Fed. R. Civ. P.

55(a) request for entry of their default.)

9. (Rubenstein’s not having been lawfully expelled from the Academy
should leave him in privity with Salky—in his capacity as Academy
attorney—the same as any other member, anyway. Towards this, ina

reply email to Salky, on October 25, 2014, Rubenstein warned him,

you can't represent me, because you have to be honest.

[No. 1:16-cv-00475, Doc. 9, p. 89].)

Respectfully submitted on

Date
_ Leon Lveatia

Steven J. Rubenstein
502 River Street
Chattanooga, TN 37405
sjrubenstein@me.com

423-580-4610

 

 

-33-
Case 1:19-cv-00189-HSM-SKL Document 27 Filed 09/16/19 Page 33 of 33 PagelD #: 149
